Forasmuch as this Court was this day informed by Mr. Allein and Major Blakewey, being of the Complainant’s Counsel, that the Complainants having exhibited their Bill into this Court against the Defendants to be relieved touching the matters therein contained, the Defendants were served with notice in writing (according to the directions of the Act of Assembly in that case made and provided) that the said Complainants intended to move this Court for an Injunction for staying the said Defendants proceeding at Law, Mr. Hume of Counsel with the Defendants appeared thereto and alledged that the Defendants had not had sufficient time given to attend to oppose the said Motion, the Act allowing two days at least, and the said Notice was served but on Thursday last the 8th instant in the Night; It is thereupon Ordered That The Motion for such an Injunction be deferred till Wednesday next, being the 14th inst. at nine in the Morning. Mr. Hume the Defendant’s Counsel, being acquainted by the Court of the above mentioned Order, consented and agreed That the Trial of the Causes mentioned in the Complainant’s Bill of Complaint exhibited in this Court, to be depending in the Court of Common Pleas, shall be postponed, and the last that should be brought to be Tried at the insuing setting of that Court on the 13 th instant; Which accordingly is made and declared to be the Order of this Court.
Intr.
Thos Lamboll Deputy Register